Citation Nr: 0701305	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD) due to a sexual trauma.

2. Entitlement to service connection for residuals of a 
broken leg.

3. Entitlement to service connection for residuals of a 
punctured eardrum.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1955 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.

The Board observes that the veteran filed a claim in December 
2003 for sexual trauma.  Thereafter, the RO interpreted her 
claim as a claim for PTSD due to sexual trauma and 
adjudicated the issue in a May 2004 RO rating decision.  
However, the Board notes that there is evidence of record 
that the veteran has a diagnosis of a sexual aversion 
disorder which may be related to her claimed in-service 
sexual trauma.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated to "seek out all 
issues [that] are reasonably raised from a liberal reading of 
the documents or oral testimony submitted prior to the BVA 
decision."  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  In light of such obligation, the Board 
concludes that the veteran has filed a claim for entitlement 
to service connection for a sexual aversion disorder due to 
sexual trauma.  Seeing as the issue has not yet been 
adjudicated by the RO, the Board refers this issue to the RO 
for appropriate development and consideration.  

The issue of entitlement to service connection for PTSD due 
to sexual trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that residuals 
of a broken leg were manifested during the veteran's active 
duty service or that any current residuals of a broken leg 
are related to service.

2. The evidence of record does not demonstrate that residuals 
of a punctured eardrum were manifested during the veteran's 
active duty service or that any current residuals of a 
punctured ear drum are related to service.


CONCLUSIONS OF LAW

1. Residuals of a broken leg were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

2. Residuals of a punctured eardrum were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

A. Duty to Notify

After a review of the claims folder, the Board is satisfied 
that the veteran was provided proper VCAA notice.  A January 
2004 letter informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  This letter also advised her of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the January 2004 letter essentially notified the 
veteran of the need to submit any pertinent evidence in her 
possession.  The Board observes that this letter was sent to 
the veteran prior to the May 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  A March 2006 letter was sent 
to the veteran providing such notice.

In attempting to retrieve the veteran's service personnel and 
medical records the RO learned that her records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In light of such response, the RO sent an 
April 2004 letter to the veteran informing her that her 
service medical records were unavailable and that any further 
attempts to retrieve them would be futile.  The RO also asked 
the veteran to assist in reconstructing her service data by 
submitting additional information regarding treatment during 
service and, in a January 2004 letter, expressly notified her 
of alternative types of evidence, including witness 
statements, to support her claims.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (holding that, where a veteran's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support her claim).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

B. Duty to Assist

In a case in which a veteran's service records are 
unavailable through no fault of her own, there is a 
heightened obligation for VA to assist the veteran in the 
development of her claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the veteran.  

After the RO learned that the veteran's service medical 
records were unavailable due to the 1973 fire, it attempted 
to obtain clinical records from 1955 and 1956 related to the 
veteran's claims of entitlement to service connection for 
residuals of a broken leg and residuals of a punctured 
eardrum.  Two requests were made for such records in May 
2005.  However, the second response indicated that storage of 
Air Force clinical records at NPRC did not begin until 1957.  
The Board is thus satisfied that appropriate attempts were 
made to reconstruct the veteran's service medical records, 
and that any further attempts to retrieve these clinical 
records would be futile.  

The RO also acknowledged that the veteran had previously 
indicated that she received treatment from a number of 
private providers.  The RO therefore sent the veteran letters 
in May 2005 and July 2005 requesting that she provide the 
full names and addresses, as well as consent forms, for these 
providers so that the RO could request records associated 
with this treatment.  The May 2005 letter also asked the 
veteran to provide the names of all VA treatment centers 
which treated her for residuals of broken leg and residuals 
of a punctured eardrum.  However, the veteran did not reply 
to either of these letters.  The Board observes that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Thus, the Board concludes that the RO made 
appropriate attempts in accordance with the VCAA.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding her claims 
of entitlement to service connection for residuals of a 
broken leg and residuals of a punctured eardrum.

A VA examination was not provided in conjunction with the 
veteran's claims, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide her claims.  See 
38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between her current residuals of a punctured eardrum and 
military service, nor is there evidence that she has any 
current residuals of a broken leg.  Specifically, she has not 
presented any competent evidence of an in-service injury to 
her leg or her eardrum, nor has she presented any evidence 
that suggests the possibility that any current residuals are 
related to service.  In light of the absence of any evidence 
of in-service injuries or complaints or competent evidence 
suggesting a link between her current disabilities and 
service, VA is not required to provide her with a VA 
examination in conjunction with her claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

The veteran contends that she broke her leg playing 
basketball while on active duty in 1956.  She indicates that 
since service separation she has fractured or broken the same 
ankle three times, and that she now has a plate and screws in 
the ankle.  She also contends that she punctured her eardrum 
with a bobby pin during service in June 1955.  She states 
that the eardrum was repaired in service; however, she claims 
that there is residual hearing loss for which she wears a 
hearing aid.

Unfortunately, the veteran's service medical records are not 
available for the Board's review.  However, the lack of 
evidence of a broken leg/ankle or punctured eardrum during 
service is not fatal to the veteran's claims.  Service 
connection may be granted if the evidence of record 
demonstrates that the veteran has a current disability that 
is related to service.

A careful review of the claims folder reveals that there is 
no current diagnosis of a leg/ankle disability.  A May 2005 
VA medical record indicates that the veteran has been 
diagnosed as having pain in the joint involving the ankle and 
foot.  A June 2004 VA medical record notes that the veteran 
complains of a "weak left ankle/foot" secondary to a 
reported "plate in [her] left ankle/foot."  No diagnosis 
related to her left ankle/foot is provided.  VA does not 
generally grant service connection for pain alone, without an 
identified underlying basis for the symptom.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").

Without a diagnosis of an underlying leg/ankle disorder, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

With regards to the veteran's claim regarding residuals of a 
punctured eardrum, to include hearing loss, the Board 
observes that the only competent medical evidence of record 
is a June 2004 VA medical record which notes that she has a 
history of a ruptured right tympanic membrane and that she 
wears a hearing aid in her right ear.  There is no competent 
evidence, other than the veteran's own statements, that any 
current hearing loss in her right ear is related to service 
or to residuals of a ruptured right tympanic membrane.  
Unfortunately, the Board cannot accept the veteran's 
statements that she punctured her eardrum in service and that 
her current hearing loss is related to that injury as 
competent evidence.  The determination of a diagnosis, such 
as a punctured eardrum, or etiology is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The lapse in time between the alleged in-service incidents 
and the 2004 and 2005 complaints also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board acknowledges the veteran's statements that she had 
in-service injuries to her leg and ear and that she now has 
residuals due to such injuries.  However, as discussed above, 
the veteran, as a layperson, is not competent to make such 
statements relating to diagnosis and etiology.  See Espiritu, 
supra.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not indicate that the veteran 
currently has residuals of a broken leg or that any current 
hearing loss is related to service and record which reflects 
a more than 40 year gap in time between service and 
complaints relating to the issues decided herein.  In 
reaching its decision, the Board considered the benefit-of-
the-doubt rule in making its determination.  However, the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a broken 
leg is denied.

Entitlement to service connection for residuals of a 
punctured ear drum is denied.


REMAND

The veteran contends that she was sexually traumatized by an 
Air Force physician who repaired a punctured eardrum in June 
1955.  Specifically, the veteran claims that, with her head 
and body immobilized, the physician opened her blouse and 
ejaculated on her bare chest.  She indicates that this 
incident has affected her ability to have intimate 
relationships and that the smell of semen makes her nauseous.  

The Board notes that the current evidence of record does not 
contain a diagnosis of PTSD.  However, the veteran has 
indicated that she sought mental health treatment for 
problems related to this incident at a number of VA treatment 
centers, including facilities in Las Vegas, Nevada, and 
Northern Chicago, Illinois.  Although it is not certain, 
these outstanding records may contain a diagnosis of PTSD.  
Seeing as VA has a duty to obtain all outstanding identified 
VA treatment records as such records are constructively in 
the possession of VA adjudicators during the consideration of 
a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) this case 
should be remanded to obtain these records.

The Board observes that the veteran's service personnel and 
medical records were destroyed in the 1973 fire at the NPRC.  
In her March 2005 substantive appeal, the veteran indicated 
that she would be submitting a buddy statement from a 
classmate from Personnel School, Ms. B.J.C., who remembered 
the veteran telling her about the sexual trauma incident.  
The duty to assist is not a one-way street, see Wood, supra, 
and under normal circumstances, the veteran's failure to 
submit this buddy statement would not warrant any additional 
effort by VA to obtain the evidence.  However, since the 
Board is remanding this case to obtain additional treatment 
records and the veteran's service personnel records are 
unavailable, the veteran will be given another opportunity to 
submit this buddy statement, as well as any additional 
alternative evidence that might verify the claimed in-service 
sexual trauma.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a letter which details 
the potential sources of evidence that 
might help to verify her claimed sexual 
trauma stressor.  See 38 C.F.R. 
§ 3.304(f)(3) (2006).  

2. Contact the veteran and ask her to 
provide the names and locations of all VA 
treatment facilities which have treated 
her for PTSD and/or her claimed sexual 
trauma, to include any VA facilities in 
North Carolina, Las Vegas, Nevada, and 
Northern Chicago, Illinois.  She should be 
asked to provide the dates of treatment as 
well.  Also, inform the veteran that the 
RO has not yet received a buddy statement 
regarding the claimed incident from Ms. 
B.J.C., which she referred to in her March 
2005 substantive appeal, and that she may 
still submit this evidence.  Allow the 
veteran an appropriate period of time to 
respond to this letter.

3. Obtain any VA treatment records 
identified by the veteran as a result of 
the above paragraph.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4. If deemed appropriate, obtain a medical 
opinion regarding the likelihood of 
whether the evidence of record 
demonstrates that the veteran's claimed 
in-service sexual trauma occurred.  The 
claims folder must be sent to the medical 
professional, and he or she should 
indicate that a claims folder review was 
completed.  The medical professional 
should be directed to consider secondary 
evidence, as well as the veteran's medical 
records, including lay statements by the 
veteran and friends/family/servicemen.

5. If, and only if, the above development 
contains evidence that the veteran has 
been diagnosed as having PTSD and her 
claimed in-service sexual trauma is 
verified, then schedule the veteran for a 
VA psychiatric examination.  The purpose 
of this examination is to determine the 
existence and etiology of the veteran's 
current claimed PTSD.  The claims folder, 
including the list of verified stressors, 
must be sent to the examiner for review.  
A copy of this remand must also be 
provided to the examiner.  Please provide 
the examiner with the following 
instructions:  The examiner should 
indicate that he or she has reviewed the 
claims folder.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the examination report.  
Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine whether 
the corroborated in-service stressor was 
sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressor identified as 
having been verified by the record.  The 
examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

6. Following completion of the above, 
readjudicate the veteran's claim for 
entitlement to service connection for PTSD 
due to sexual trauma, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  The veteran's 
current representative should be verified.  
If the benefit sought on appeal remains 
denied, the veteran, and her 
representative, should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


